Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Groth (US 2014/0253289 A1), and further in view of Shedd (US 2016/0128238 A1).
Consider claim 1, Groth teaches, a group of cluster and device in a datacenter, (Groth teaches, “data center monitoring system with an integrated system of electronic hardware and software that provides location, security, monitoring, and identification of rack equipment”, paragraph [0019]), wherein: 
Groth teaches, each cluster of said cluster comprises a plurality of vertically stacked housings being configured to house one device of said device, (Groth teaches, “a single equipment rack (ER) 150 containing servers and/or other equipment rack equipment (ERE) 108”, paragraph [0032] and figure 2),
Groth teaches, each cluster comprising controlling module and bus connected to the controlling module, (Groth teaches, “[a] communication and power data link cable (DL) 103, which includes a computer chip having an electronic ID with a unique ID, connects to ET 107. The DL 103 is connected to the equipment rack controller (ERC) 101 by a wire”, paragraph [0032]),
Groth teaches, each bus of the bus comprising one data and power line and one ground line (Groth teaches, “three transmission line wires forming the DL 103. A power line 220 provides power to a power distribution device 202. The second is ground connection 221 and the third is the data line 222”, paragraph [0036]) both extending vertically continuously along each cluster, (see vertical disposition of item 103 in figure 2),
Groth teaches, each device of the device comprises electronic tag configured to store an identifier of each device (Groth teaches, “electronic ID tags (ET) 107, each being attached to an individual ERE 108”, paragraph [0032]) and forming together with the controlling module and the bus a device identification system, (Groth teaches, “[t]he central control computer 120 contains a software application program 126 and database 127 to provide for monitoring, location and identification of each ET 107 in real time”, paragraph [0032]),

Groth teaches, the electronic tag being fixed on an external surface of each device, (Groth teaches, “ET 107 is physically attached to an ERE 108”, paragraph [0035] and figure 2)  in a way to come in physical contact with both the data and power line and the ground line, when each device is housed in any housing of the cluster, so as to automatically connect the bus, (Groth teaches, “an ET 107 includes a data link line connector 212 that connects to three transmission line wires forming the DL 103”, paragraph [0036] and figure 3); and 

Groth teaches, the controlling module is configured to read the identifier (ID), when the electronic tag is connected to the bus, so as to identify each device housed in each cluster, (Groth teaches, “[t]he ERC 101 will communicate with the DL 103 and the read the DL 103 ID and all ETs 107 that are connected to a DL 104”, paragraph [0049], information received continuously, paragraph [0054])

With respect to, the data and power line and the ground line extending in an elementary motif identically repeated for each housing; in an analogous art, Shedd teaches, “[a] hot-swappable server can be adapted to blindly mate to a manifold assembly of a cooling system.” See ¶ 0020. Shedd teaches, “[t]he server can include a blind-mate data connector proximate the rear side of the server. The server can include a blind-mate power connector proximate the rear side of the server. The blind-mate data and power connectors can be configured to blindly mate with corresponding power and data connectors when the server is installed in a server rack or blade server chassis. For instance, the blind-mate data and power connectors can blindly mate with corresponding power and data connectors mounted to a backplane in a server rack or blade server chassis. The backplane can include a plurality of power and data connectors configured to electrically connect to a plurality of servers in a stacked or side-by-side configuration.” See ¶ 0021. Shedd teaches,  “FIG. 181 shows the server of FIG. 180 and a fluid distribution unit being installed in a server rack equipped with a manifold assembly and a backplane containing blind-mate data and power connections.” See ¶ 0263. Shedd teaches, “[a]s shown in FIG. 180, the hot-swappable server 400 can include a blind-mate data connector 423 and a blind-mate power connector 402. The blind-mate power and data connectors (402, 423) can be configured to mate with corresponding power and data connectors (402, 423) associated with, for example, a backplane 428 of a server rack 410, as shown in FIG. 181, or a backplane of a server blade chassis 418. A server blade chassis 418 is shown in FIGS. 147 and 148. Although the power and data connectors (402, 423) on the backplane 428 of the server blade chassis 418 are not visible in FIG. 147, the power and data connectors are similar to those shown in FIG. 181” See ¶ 0577. Therefore, Fig. 181 shows that the data, power, and the ground wires are extending in an elementary motif identically repeated for each housing.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Groth and include a blind-mate data connector 423 and a blind-mate power connector 402 as taught by Shedd; thereby allowing to the user to quick and easily connecting and disconnecting the computer housing to the datarack. 

Consider claim 2, the group according to claim 1, Groth teaches, wherein each cluster comprises a single bus, (Groth teaches, single bus DL 103 in figures 2 and 3).

Consider claim 5, the group according to claim 1, wherein: each cluster comprises two vertical side walls delimiting a central cavity with a front opening so as to define the plurality of vertically stacked housings, See Groth Fig. 1,
each housing comprising guiding members mounted onto the two vertical side walls and an abutment portion at a front end of the two vertical side walls, the bus being mounted onto the abutment portion of each housing, See Groth Fig. 2, and Shedd FIG. 181; and
each device comprises a main body and rails laterally mounted onto the main body to cooperate with the guiding members of a housing to slide the main body into said housing, See Groth Fig. 2, and Shedd FIG. 181. Groth teaches, “the ET 107 is physically attached to an ERE 108 in the ER 150.” See ¶ 0035.
each device comprising lateral grip members configured to abut the abutment portion when each device is housed in said housing, the electronic tag being fixed on of the lateral grip members (230), See Groth Fig. 2. Groth teaches, “[a]n attachment portion 230 of the ET 107 provides a surface for attaching the ET 107 to an ERE 108.” See ¶ 0038 ).

Consider claim 6, the group according to claim 5, wherein the electronic tag is fixed on a back face of a lateral grip member (230) of said lateral grip members, (Groth teaches, “tamper detection device 210 can be a device that detects motion or monitors the integrity of the ET 107 to prevent unauthorized detachment of the ET 107 from ERE 108. The tamper detection device 210 alternatively can be connected to attachment portion 230 to directly detect detachment of the ET 107 in order to alert a data center operator(s) when the ET 107 is disconnected.” See ¶ 0037. Groth teaches, “electronic ID tags (ET) 107, each being attached to an individual ERE 108”, paragraph [0032]. Groth teaches, “[a]n attachment portion 230 of the ET 107 provides a surface for attaching the ET 107 to an ERE 108.” See ¶ 0038).

Consider claim 7, the group according to claim 1, wherein: each cluster comprises two vertical side walls delimiting a central cavity with a front opening so as to define the plurality of vertically stacked housings, See Groth Fig. 1,
each housing comprising guiding members mounted onto the two vertical side walls, the bus being mounted onto of the two vertical side walls crossing the guiding members of each housing; and See Groth Fig. 2, and Shedd FIG. 181.
each device comprises a main body and rails laterally mounted onto the main body to cooperate with the guiding members of a housing to slide the main body into said housing, See Groth Fig. 2, and Shedd FIG. 181.
the electronic tag being laterally fixed on the main body,  See Groth Fig. 2. Groth teaches, “the ET 107 is physically attached to an ERE 108 in the ER 150.” See ¶ 0035.

Consider claim 8, the group according to claim 1, comprising a datacenter management system connected to the controlling module and configured to provide, from the identifier of each device housed in the cluster, an updated overview of the device in the datacenter, (Groth teaches, “[t]he central control computer 120 contains a software application program 126 and database 127 to provide for monitoring, location and identification of each ET 107 in real time”, paragraph [0032]. Groth teaches, “[t]he ERC 101 will communicate with the DL 103 and the read the DL 103 ID and all ETs 107 that are connected to a DL 104”, paragraph [0049], information received continuously, paragraph [0054])

Consider claim 9, the group according to claim 1, further comprising a mounting process wherein, when the device is housed in any housing of the cluster, See Groth Fig. 2, the electronic tag fixed on said device automatically comes in physical contact with both the data and power line and the ground line, so as to automatically connect the bus, Groth teaches, “ET 107 is physically attached to an ERE 108”, paragraph [0035] and figure 2 Groth teaches, “an ET 107 includes a data link line connector 212 that connects to three transmission line wires forming the DL 103”, paragraph [0036] and figure 3)

Consider claim 10, the group according to claim 1, further comprising a device identification process wherein, when the electronic tag of each device is connected to the bus of a cluster, the controlling module reads the identifier stored in the electronic tag, so as to identify each device housed in the cluster, Groth teaches, “[t]he ERC 101 will communicate with the DL 103 and the read the DL 103 ID and all ETs 107 that are connected to a DL 104”, paragraph [0049], information received continuously, paragraph [0054].)

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Groth (US 2014/0253289 A1), in view of Shedd (US 2016/0128238 A1), and further in view of Moore (US 2005/0286220 A1).
Consider claim 3, the group according to claim 1, wherein each bus is only constituted of one data and power line and one ground line, in an analogous art, Moore teaches, “two flat conductors shown, one conductor 24a represents a data line and the other conductor 24b represents a ground line”, paragraph [0029] and figure 2a;
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention or combination of Groth-Shedd and have an alternative to the data line of Groth with 3 wires the solution with two wires instead in an effort to reduce the cost of the wiring the data center and make of two wire bus. 

Consider claim 4, the group according to claim 1, wherein the data and power line comprises a bare wire to connect the electronic tag by physical contact. The effect that this feature causes is to eliminate the need for any plug connector in the bus 31 (paragraph [0058] in the description). The use of bare wire forms in data and power lines is known from Moore (Moore teaches, “ ... multiple flat conductors 24. The conductors can be conductive tapewire, such as copper foil tape with an adhesive backing”, paragraph [0029] and figure 2a, which is used to retrieve identification information, paragraph [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683